UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHANEIKA HOBBS, By and through
her parent and guardian, Jacqueline
Hughes; JACQUELINE CAMPER,
Plaintiffs-Appellants,

v.

TOWN OF HURLOCK; WENDELL C.
TRAVERS, individually, and in his
                                                               No. 97-2152
official capacity as Hurlock Police
Chief; DONALD BRADLEY, in his
capacity as Mayor of the Town of
Hurlock; JAMES C. CAMPER,
individually and in his official
capacity as Hurlock Police
Sergeant; JAMES A. CAMPER,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Alexander Harvey II, Senior District Judge.
(CA-94-2610-H, CA-95-3688-H)

Submitted: November 30, 1998

Decided: January 11, 1999

Before MURNAGHAN and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Elliott Denbo Andalman, Daniel A. Katz, SILBER, ANDALMAN,
PERLMAN & FLYNN, P.A., Takoma Park, Maryland; Deborah A.
Jeon, AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF
MARYLAND, Centreville, Maryland, for Appellants. Daniel Karp,
Denise Ramsburg Stanley, ALLEN, JOHNSON, ALEXANDER &
KARP, Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Shaneika Hobbs appeals from the district court's final order enter-
ing judgment in favor of the Defendants on her 42 U.S.C.A. § 1983
(West Supp. 1998) complaint. For the reasons that follow, we affirm.

Hobbs, a minor, filed suit in 1994 against the Town of Hurlock,
Maryland, its Police Chief (Wendell Travers), and its Mayor (Donald
Bradley), in which she claimed that she was arrested and strip-
searched in violation of her constitutional rights, and claimed false
imprisonment under state law.* In a 29-page memorandum opinion
entered on November 27, 1995, the district court granted summary
judgment in favor of all defendants on all counts except as to Hobbs'
claim against Travers in his individual capacity asserted in Count I of
_________________________________________________________________
*In Count I, Hobbs alleged that she was arrested without probable
cause and was subjected to an unreasonable search and seizure in viola-
tion of her rights under the Fourth and Fourteenth Amendments;
Count II claimed a violation of the Equal Protection Clause by arresting,
detaining, and strip searching her on the basis of her gender; Count III
claimed that she was arrested, detained, and strip searched on account of
her race; Count IV claimed false imprisonment under state law.

                    2
the complaint (Supervisor Liability). Travers appealed to this court
which affirmed the judgment of the district court, finding that "be-
cause there was a dispute of facts concerning the conduct and reason-
ableness of the search of Hobbs rendering summary judgment
inappropriate, we affirm." See Hobbs v. Travers, No. 95-3207, 1996
WL 680727 (4th Cir. Nov. 26, 1996) (unpublished).

Meanwhile, in December 1995, Hobbs filed a second complaint,
based on the same facts, naming Sergeant Camper as the only defen-
dant (Hobbs II). In Count I, Hobbs sought recovery from Camper
under § 1983 for the allegedly illegal arrest and strip search. In
Count II, Hobbs asserted a claim for false imprisonment under Mary-
land common law. Hobbs and Camper filed motions for summary
judgment.

Based on additional evidence before the court (exhibits and deposi-
tion testimony of experts which were not before the court in Hobbs
I), and because Camper was not a party in Hobbs I, the district court
"re-examine[d] on the basis of the expanded record here its previous
determination that as a matter of law Camper did not have probable
cause to arrest . . . Hobbs on March 15, 1994." The court concluded
that neither Hobbs nor Camper was entitled to summary judgment on
the probable cause issue. Further, the court denied Camper's motion
for summary judgment on his claim of qualified immunity because
"[w]hether or not Camper's decision to arrest plaintiff Hobbs was
objectively reasonable raises questions of disputed fact which cannot
be finally determined by way of a motion for summary judgment."
All other findings made in the district court's first order were re-
affirmed. Specifically, the court found that Hobbs was not arrested
and detained on account of either her race or gender and, therefore,
all of the Defendants were entitled to summary judgment on
Counts II and III of the complaint. The cases were consolidated for
trial by jury on Hobbs' Fourth Amendment claims against Camper
and Travers in their individual capacities only.

At trial, the following evidence was introduced. On the evening of
March 15, 1994, Travers had just gone off-duty and was on his way
home when he noticed a red car parked at the corner of Main and
Poplar Streets. Travers testified that he noticed several individuals
cross the street, approach the passenger side of the vehicle, and then

                    3
quickly return to the other side of the street. Earlier in the day,
Travers had been informed by a member of the Narcotics Task Force
of the Maryland State Police that Derrick Wongus was under surveil-
lance for suspected drug dealing and that "if I saw Derrick Wongus
in the red Oldsmobile at that location, or anywhere in the town of
Hurlock, there was a probability that drugs were being dealed out of
his car." Travers then called Officer Camper to"make a check."

Camper testified that, when he arrived at the scene, he immediately
recognized Wongus in the driver's seat. Hobbs was seated in the front
passenger seat. Another police officer, Officer Miller, arrived shortly
after Camper and asked Wongus for permission to search his vehicle
and Wongus agreed. Camper asked Hobbs to exit the vehicle and
stand near his police car while the search was conducted.

The search uncovered .2 grams of cocaine in a glass vial on the
floor of the driver's side and a .45 caliber magazine. Wongus was
arrested and a search incident to his arrest revealed a bag of marijuana
and $899 in cash in his pocket. Camper then asked Hobbs to get into
the police car. The only information she gave him was that she was
fifteen years old. Camper informed Travers and Hobbs that he was
going to take her to headquarters to call her parents. Camper testified
that his purpose in taking her to the station was, because there were
drugs found in the car, "I had to either charge her with a charge or
release her in the custody of her parents, and at the present time the
arrest was just to get her to headquarters to, you know, find out what
involvement she had in drugs, if any, and to do a pat down on her to
make sure that she had no drugs on her." Although all the males pres-
ent at the scene were frisked and released, Camper stated that he did
not frisk Hobbs because there were no female officers present and "I
did not want to be accused of touching any kind of way that they
could say that something was wrong with what I did." Wongus was
handcuffed and taken to the station by Officer Pritchard where he was
strip-searched.

Once she and Camper arrived at the police station, Hobbs was
allowed to call her mother. When Hobbs informed Camper that she
needed to go to the bathroom, he told her that she would have to be
strip searched before she could use the bathroom. A female officer
conducted a full-body visual search and observed Hobbs use the rest-

                    4
room. No drugs were found and Hobbs was released to the custody
of her mother--no charges were brought against her.

At the close of the evidence, the parties each moved for judgment
as a matter of law, which the district court denied. The jury found for
both Defendants. This appeal followed.

Hobbs claims that the district court erred by (1) denying her
motion for judgment as a matter of law on her claims of illegal search
and seizure; (2) failing to reject, as a matter of law, Camper's claim
of qualified immunity; and (3) summarily dismissing her discrimina-
tion and municipal liability claims.

a. Denial of motion for judgment as a matter of law. This court
reviews the denial of a motion for judgment as a matter of law
(JAML) de novo, examining the evidence in the light most favorable
to Camper and Travers, the non-moving parties. See Brown v. CSX
Transp., Inc., 18 F.3d 245, 248 (4th Cir. 1994). A motion for JAML
should be granted with respect to an issue if "there is no legally suffi-
cient evidentiary basis for a reasonable jury to find for [the nonmov-
ing] party on that issue." Fed. R. Civ. P. 50(a). Accordingly, this court
must determine whether "there is substantial evidence in the record to
support the jury's findings." Wilhelm v. Blue Bell, Inc., 773 F.2d
1429, 1433 (4th Cir. 1985). When determining whether substantial
evidence exists supporting the jury's verdict, this court:

          [M]ay not weigh the evidence, pass on the credibility of the
          witnesses, or substitute our judgment of the facts for that of
          the jury. That deference to the jury's findings is not, how-
          ever, absolute: A mere scintilla of evidence is insufficient to
          sustain the verdict, and the inferences a jury draws to estab-
          lish causation must be reasonably probable.

Charleston Area Med. Ctr., Inc. v. Blue Cross & Blue Shield, 6 F.3d
243, 248 (4th Cir. 1993) (quotations and citations omitted).

Probable cause to arrest exists when the facts and circumstances
within an officer's knowledge, and of which they had reasonably
trustworthy information, are "sufficient to warrant a prudent man in

                    5
believing that the [individual] had committed or was committing an
offense." Beck v. Ohio, 379 U.S. 89, 91 (1964); United States v.
Manbeck, 744 F.2d 360, 376 (4th Cir. 1984). Here, the facts known
to Camper at the time of Hobbs' arrest were sufficient to support the
jury's finding that probable cause existed. Given her proximity to the
drugs that were found in the car and the appearance that drug dealing
was being conducted from her side of the car, Camper had reasonable
grounds to suspect that Hobbs was involved in illegal drug activity.
Accordingly, the district court did not err in submitting this issue to
the jury.

There was also sufficient evidence to support the jury's finding
with respect to Hobbs' challenge to the strip search. Strip searches of
detainees are constitutionally constrained by due process require-
ments of reasonableness under the circumstances. See Bell v. Wolfish,
441 U.S. 520, 558-59 (1979). In each case, the need for the particular
search must be balanced against the invasion of personal rights that
the search entails. Courts must consider the scope of the particular
intrusion, the manner in which it is conducted, the justification for ini-
tiating it, and the place in which it is conducted. Id. at 559. Here, a
visual body cavity search for drugs and bathroom surveillance, con-
ducted by an officer of the same gender, in private, was reasonable
given that Camper had grounds to believe that Hobbs may have been
hiding drugs. We find that the evidence was sufficient to support the
jury's verdict in favor of the Defendants; therefore, the district court
did not err in denying Hobbs' motion for JAML on this claim either.
See Justice v. City of Peachtree City, 961 F.2d 188, 193 (11th Cir.
1992).

b. Qualified immunity. Hobbs claims that the district court erred in
refusing to find as a matter of law that Camper should be deprived of
qualified immunity. Because the qualified immunity of government
officials depends at the outset on the existence of a constitutional
right, "[a] necessary concomitant to the determination of whether the
constitutional right asserted by a plaintiff is`clearly established' at the
time the defendant acted is the determination of whether the plaintiff
has asserted a violation of a constitutional right at all." Siegert v.
Gilley, 500 U.S. 226, 232 (1991). Because the jury's verdict found
that Hobbs' constitutional rights were not violated, Camper was enti-

                     6
tled to qualified immunity as a matter of law. Therefore, the district
court's decision to submit the issue to the jury was not improper.

c. Summary judgment on race and gender discrimination claims.
Hobbs alleged that she was unlawfully arrested and strip-searched on
account of her gender (Count II) and her race (Count III). The dis-
trict court granted summary judgment to the Defendants on both
claims. The district court concluded that, with respect to Hobbs' gen-
der discrimination claim, it was "entirely reasonable for Officer
Camper to decline to pat down [Hobbs] at the scene even though
males were searched in this manner. Persuasive justification existed
for the different treatment afforded [Hobbs] from that afforded the
male persons at the scene." Hobbs failed to provide any evidence that
Camper acted toward her with a discriminatory intent or purpose. See
Washington v. Davis, 426 U.S. 229, 238-40 (1976); see also Sylvia
Dev. Corp. v. Calvert County, 48 F.3d 810, 819 (4th Cir. 1995) ("A
violation [of Equal Protection] is established only if the plaintiff can
prove that the state intended to discriminate."). Accordingly, sum-
mary judgment was properly entered in favor of the Defendants on
this claim.

With respect to Hobbs' racial discrimination claim, the court con-
cluded that, based in part on the fact that Camper was also African-
American, "[n]othing in the record suggests that his actions were
motivated by racial animus." Again, Hobbs offered no evidence at the
summary judgment stage to demonstrate that Camper's action toward
her was motivated by an intent to discriminate against her on account
of her race. Summary judgment was properly entered in favor of the
Defendants on this claim as well.

d. Summary judgment on municipal liability claim. Under Monell
v. Department of Social Servs., 436 U.S. 658 (1978), municipalities
may not be held liable under § 1983 simply because they employed
the tortfeasor acting within the scope of his or her employment.
Rather, municipal liability attaches under § 1983 only "when execu-
tion of a government's policy or custom, whether made by its law-
makers or by those whose edicts or acts may fairly be said to repre-
sent official policy, inflicts the injury." Id. at 694. Furthermore, a
plaintiff cannot claim municipal liability unless she can demonstrate
that the enforcement of its policy was the "moving force" behind the

                     7
constitutional violation. See City of Oklahoma City v. Tuttle, 471 U.S.
808, 823 (1985) (plurality opinion). There can be no award of dam-
ages under § 1983, however, against a municipal official or against a
corporation based on the actions of one of the municipality's officers
when that officer has inflicted no constitutional harm. See City of Los
Angeles v. Heller, 475 U.S. 796, 799 (1986). Because Hobbs suffered
no constitutional deprivation, summary judgment was properly
entered in favor of the Town of Hurlock.

For these reasons, we affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    8